Citation Nr: 1220712	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a fractured left tibia, currently rated as 20 percent disabling.

2.  Entitlement to service connection for a right leg condition, as secondary to service-connected residuals of a fractured left tibia.

3.  Entitlement to service connection for a right foot condition, as secondary to service-connected residuals of a fractured left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from July 1953 to September 1953.         

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the left tibia and service connection for a right leg condition and a right foot condition.  

This matter was previously before the Board in September 2010.  At that time, the Board remanded the claim for additional development.

In April 2012, the Veteran provided additional evidence consisting of a personal statement and duplicates of private medical records that were already of record. The Veteran's designated representative provided a waiver of RO initial consideration of this new evidence, in April 2012. 38 C.F.R. §§ 20.800, 20.1304(c).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disability from residuals of a fractured left tibia is more severe than indicated by his current 20 percent disability rating.  Additionally, he contends that he has a right leg condition and a right foot condition that developed secondary to his residuals of a fractured left tibia.  In an April 2012 letter, the Veteran reported that he is unable to use his legs.

The Board previously remanded this claim to obtain current VA medical records from the VA medical center (VAMC) in Lyons, New Jersey.  The Board also directed that the RO/AMC provide the Veteran with a VA examination at the VAMC in Lyons, New Jersey.  [The Board noted that the Lyons VAMC was closer to the Veteran than the East Orange VAMC and that the Veteran had previously indicated that he was unable to make the trip to East Orange due to his health problems.]

In the March 2012 supplemental statement of the case, the AMC noted that a VA examination was not possible at the Lyons VAMC, as that facility was not equipped to perform Compensation and Pension examinations.  Following the 2010 Board remand, the AMC scheduled the Veteran for examinations at the East Orange VAMC.  In an October 2010 letter, the Veteran declined those VA examinations, noting that his health, including a recent heart attack, did not permit him to travel to any great extent, such as to the East Orange VAMC (located 2 hours from his home).  The Veteran did, however, indicate that he would be willing to have a VA examination at the Lyons VAMC (located 25 minutes from his home).

VA should attempt to examine the Veteran.  Given the nature of the Veteran's claims and since a VA examination was not possible in Lyons as the Board had previously directed, the Board finds that another attempt should be made to afford the Veteran an examination either by VA, or for VA by a private doctor on a contract fee basis.  If at all possible, the Veteran should be provided an examination closer to his home than East Orange.  The Board finds no evidence that the Veteran would not appear for a VA examination, even on a contract fee basis, if scheduled closer to his home. 

Copies of all outstanding records of pertinent medical treatment should be obtained.
In the October 2010 letter, the Veteran reported that he is currently unable to use his legs and that he receives private medical treatment for his legs at Warren Hospital and Maximum Solutions Physical Therapy.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain.  The RO/AMC should also document all its attempts to procure those authorized records in the claims file.  Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims filer and the Veteran and his representative should be informed of any such problem.  

Furthermore, any VA medical records not already associated with the claims file should be obtained for review.  The last VA medical records associated with the claims file were from August 2010.

Additionally, a June 1996 private medical record, from Orthopaedic and Sports Medicine Associates, P.A., documented that the Veteran received benefits from the Social Security Administration (SSA).  As such, VA is also obliged to attempt to obtain and consider those SSA records. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should request and obtain copies of any VA medical records not already associated with the claims file, including records from August 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

3.  The RO/AMC should contact the Veteran and request that he clarify whether there are any outstanding private medical records pertaining to his claims and provide the appropriate authorization forms for obtaining such records.  The RO/AMC should specifically include a request for information for his treatment with Warren Hospital and Maximum Solutions Physical Therapy.

If the Veteran wishes for the RO/AMC to attempt to obtain those records or any other records and he returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

4.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate orthopedic examination (including if necessary a fee basis examination by a private examiner to be held at approximately the distance from the Lyons VA Medical Center or closer to the Veteran's home).  The examiner should determine the likelihood that there is an etiological relationship between the Veteran's claimed right leg condition and/or right foot condition and his service-connected residuals of a fractured left tibia.  The examiner should also determine the current symptoms and severity of the service-connected residuals of a fractured left tibia.  

Based on examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  What are the symptoms and manifestations attributable to the Veteran's service-connected residuals of a fractured LEFT tibia? 

In evaluating the Veteran, the examiner should report whether impairment of the tibia and fibula consists of nonunion of the tibia and fibula with loose motion requiring a brace, or if there is a malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability. 

b)  Does the Veteran currently have a RIGHT leg condition and/or RIGHT foot condition?  

c)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed RIGHT leg condition and/or RIGHT foot condition has been caused or aggravated by the Veteran's service-connected residuals of a fractured LEFT tibia?  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.	

For purposes of the opinion being sought, the examiner should specifically consider the following:

	any VA medical records;
 	any private medical records, specifically including the July 1993 and September 1994 medical opinions of  podiatrist R.C.N. and the November 1989 opinion of  podiatrist J.E.N. (located in volume one of the claims file) and 
	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



